This is an appeal by case-made. The case-made was not filed in the county court of Jackson county as required by section 6951, Snyder's Statutes, and for that reason will have to be stricken. The appeal was not filed in this court until after the expiration of sixty days, and no extension was asked for or given by the trial court, and for that reason this court is without jurisdiction to review the errors in the transcript, if there be any. Under repeated holdings of this court the appeal will have to be dismissed.